Citation Nr: 0101586	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-23 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Navy Achievement 
Medal with Combat "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In a February 1997 private treatment record reflects that the 
veteran reported suffering from diabetes.  In this regard, 
the Board observes that, on November 9, 2000, the Secretary 
of VA announced a proposal to add diabetes to the list of 
presumptive diseases associated with exposure to herbicides.  
As such, in light of the veteran's Vietnam service, the 
record raises an inferred claim of entitlement to presumptive 
service connection for this disease.  Further, the veteran 
contends that he is unable to work, and indeed, of record is 
an October 1995 letter from the Social Security 
Administration (SSA) which reflects that he was awarded 
disability benefits from that agency.  In light of the 
foregoing as well as the following decision, in which the 
Board grants service connection for PTSD, unless otherwise 
rendered moot, the Board concludes that the record raises an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To date, neither of these claims have 
been considered and they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran was awarded the Navy Achievement Medal with 
Combat "V" device and his service personnel records clearly 
establish that he engaged in combat with the enemy during the 
Vietnam War.

3.  The medical evidence of record indicates that the veteran 
has PTSD as a result of his combat service in Vietnam and 
that his current symptoms are related to those experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) and (f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
reaching this conclusion, the Board acknowledges that, in a 
November 1996 report, the veteran's private treating 
physician, Dr. James Eden, indicated that he was treating the 
veteran for his PTSD.  In addition, as noted in the 
introduction, the veteran has been awarded disability 
benefits from SSA.  Although to date VA has not attempted to 
associate these records with the claims folder, in light of 
this decision, in which the Board finds that service 
connection is warranted for PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, for claims for service connection for PTSD, VA 
regulations, as amended in June 1999, require that three 
elements be present:  (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Gaines v. West, 11 
Vet. App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  64 Fed. Reg. 32807 (June 18, 
1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).

A review of the record shows that the RO initially denied 
service connection for PTSD and subsequently confirmed and 
continued this determination on the basis that the record 
contained no evidence showing that any of the veteran's 
reported stressors actually occurred.  In doing so, the RO 
noted that none of his award or decorations conclusively 
shows that he participated in combat.

In numerous statements, the veteran essentially asserts that 
service connection is warranted for PTSD because he has this 
disorder as a result of his experiences while serving in the 
Republic of Vietnam.  In support, he reports several combat-
related stressors.  In doing so, he specifically identified 
the name and location of the hostile death of one fellow 
serviceman.  Further, he maintains that he participated in 
combat and cites as evidence his award of the Navy 
Achievement Medal with Combat "V" device as well as to 
entries in his service personnel records.

Consistent with his award of the Navy Achievement Medal with 
Combat "V" device, a review of the veteran's service 
personnel records shows that he served in Vietnam as part of 
Light Attack Squadron FOUR from January to December 1969.  
His service personnel records further personally identify him 
as having engaged in armed conflict against the North 
Vietnamese and Viet Cong Communist Aggressors as a member of 
that unit from March 26 to December 28, 1969.  As such, the 
appellant is clearly a combat veteran.

Among the veteran's claimed stressors are being subjected to 
hostile enemy fire and witnessing deaths and injuries of 
fellow servicemen, which clearly are consistent with the 
circumstances, conditions, and hardships of his combat 
service.  As such, the veteran's lay testimony alone is 
sufficient as a matter of law to establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  In any event, in its September 1996 
report, the United States Army & Joint Services Environmental 
Support Group (ESG) (now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), indicated 
that the veteran's unit was engaged in combat.  Moreover, ESG 
specifically confirmed that the individual identified by the 
veteran was killed when his aircraft was taken under fire by 
Viet Cong ground units.  Thus, not only is the appellant 
clearly a combat veteran but the record contains credible 
supporting evidence as to the occurrence of that alleged 
stressor.  As such, the second element required of a claim of 
service connection for PTSD is satisfied.

With respect to the first element, the Board observes that 
the veteran was afforded a VA psychiatric examination in 
September 1993 in connection with his claim of entitlement to 
nonservice-connected pension benefits.  A review of that 
examination report shows that he was diagnosed as having 
major depression.  In addition, the examiner stated that the 
veteran served in combat in Vietnam and noted that he 
suffered from nightmares related to his Vietnam experiences.

The veteran filed this claim for service connection for PTSD 
in December 1995, and in February 1996 he was afforded a VA 
psychiatric examination.  The examination report reflects 
that the veteran provided a history of having served in 
combat in Vietnam.  Further, he stated that he suffered from 
nightmares and intrusive thoughts concerning his Vietnam 
experiences.  The veteran also reported that, as a result, he 
often awoke in a sweat and with severe anxiety.  In addition, 
he complained of suffering from anger, irritability, 
depression, anxiety, nervousness and suicidal ideation.  
Further, the veteran indicated that he avoided numerous 
activities that reminded him of his Vietnam service.  He also 
reported that he was under the care of Dr. Eden for his PTSD 
and was taking various medications prescribed by him to treat 
this condition.  

The examiner discussed his review of the veteran in-service 
and post-service history.  In doing so, he noted that another 
psychiatrist at that medical center had previously evaluated 
the veteran in September 1993.  Thereafter, subsequent to 
reporting his various clinical findings, the examiner 
commented that the veteran had a long history of chronic 
depression and symptoms of PTSD, including nightmares, 
flashbacks, intrusive memories, startle response, a 
pessimistic view of his future, a lack of concentration and 
avoidant behavior.  The diagnoses were chronic PTSD and 
dysthymic disorder.

Also of record is a November 1996 report prepared by the 
veteran's treating psychiatrist, Dr. Eden, who indicated that 
psychiatric and psychological testing revealed that the 
veteran suffered from PTSD that was directly related to his 
wartime experiences in Vietnam.  In addition, he stated that, 
in his professional opinion, the veteran PTSD was a chronic 
disability.

Thus, the record shows that the appellant, a combat veteran, 
has been diagnosed as having PTSD, and that the disability 
has been attributed to his combat-related stressors that took 
place during his period of Vietnam service.  As such, the 
first and third elements are also satisfied.  In light of the 
foregoing, the Board finds that service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

